                                                                               United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      April 17, 2019
                           UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

WILLIAM ROGERS,                               §
                                              §
        Plaintiff,                            §
VS.                                           §   CIVIL ACTION NO. 2:18-CV-421
                                              §
ISAAC KWARTENG, et al,                        §
                                              §
        Defendants.                           §

             ORDER DENYING PLAINTIFF’S MOTION TO AMEND
       Plaintiff William Rogers is a Texas inmate appearing pro se and in forma

pauperis. Plaintiff is a prisoner in the Texas Department of Criminal Justice, Criminal

Institutions Division (TDCJ-CID) and is currently housed at the McConnell Unit in

Beeville, Texas.     Pending before the Court is Plaintiff’s Motion to Amend. (D.E. 22).

       In this civil rights action, Plaintiff sues the following defendants: (1) Dr. Isaac

Kwarteng; (2) Physician Assistant (PA) Susanna Corbett; (3) Medical Provider M. Goyel;

(4) John Doe Medical Director from Region IV, University Texas Medical Branch

(UTMB); and (5) the UTMB. Plaintiff alleges that Defendants have acted with deliberate

indifference to his serious medical needs by failing to treat his diabetic condition with

Lantus instead of NPH insulin twice per day. Plaintiff seeks injunctive relief in the form

of receiving either insulin three time per day or Lantus to prevent future harm.

       On January 22, 2019, Plaintiff filed a motion to amend in which he seeks to add

certain retaliation claims. (D.E. 22). He alleges that, on January 14, 2019, TDCJ


1/4
officials removed his work and medical restrictions, forcing him to work despite his

“grave diabetic condition.” (D.E. 22, p. 1). Plaintiff claims that prison officials engaged

in this action to retaliate against Plaintiff for filing this lawsuit. Plaintiff further fears that

prison officials will transfer him from the McConnell Unit as another retaliatory act for

filing this lawsuit. (D.E. 22, p. 1).

       Rule 15(a) of the Federal Rule of Civil Procedure provides that a party may amend

his pleading once as a matter of course. Fed. R. Civ. P. 15(a)(1). Otherwise, a “party

may amend its pleading only with the opposing party’s written consent or the court’s

leave” [and] [t]he court should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2).

       Determining when “justice so requires” rests within the sound discretion of a

district court. See Chitimacha Tribe of La. v. Harry L. Laws Co., Inc., 690 F.2d 1157,

1162 (5th Cir. 1982) (citations omitted). A court’s discretion to grant leave is severely

limited by the bias of Rule 15(a) favoring amendment. Dussouy v. Gulf Coast Investment

Corp., 660 F.2d 594, 598 (5th Cir. 1981). Leave to amend should not be denied unless

there is a substantial reason to do so. Jacobsen v. Osbourne, 133 F.3d 315, 318 (5th Cir.

1998). There is a substantial reason to deny leave if the proposed amendment would

cause undue delay or prejudice to the non-movant, if it is motivated by bad faith or

dilatory motives, if there have been repeated failures to cure deficiencies with prior

amendment, or if the amendment is futile. Foman v. Davis, 371 U.S. 178, 182 (1962);

see also Martin’s Herend Imports, Inc. v. Diamond & Gem Trading, 195 F.3d 765, 770

(5th Cir. 1999); Wimm v. Jack Eckerd Corp., et al., 3 F.3d 137, 139 (5th Cir. 1993).

2/4
      Rule 15(d), on the other hand, provides that “[o]n motion and reasonable notice,

the court may, on just terms, permit a party to serve a supplemental pleading setting out

any transaction, occurrence, or event that happened after the date of the pleading to be

supplemented.” Fed. R. Civ. P. 15(d). The Fifth Circuit has indicated that the same

factors that shape a Rule 15(a) motion to amend inquiry also apply to a Rule 15(d)

motion. See Chemetron Corp. v. Business Funds, Inc., 682 F.2d 1149, 1194 (5th Cir.

1982) (citation omitted), vacated on unrelated grounds by 460 U.S. 1007 (1983). “Leave

to supplement should not be granted where a plaintiff attempts to present ‘new and

different cause[s] of action.’” Garcia v. Hackman, No. C-10-311, 2011 WL 2457918, at

*19 (S.D. Tex. Jun. 16, 2011) (quoting Griffin v. Cnty. Sch. Bd. of Prince Edward Cnty.,

377 U.S. 218, 226 (1964)).

      Plaintiff’s allegations in support of his new retaliation claims occurred after he

filed his original complaint.   Nevertheless, regardless whether Plaintiff’s motion is

evaluated under Rule 15(a) or Rule 15(d), his motions seeking to add such claims are

without merit.

      Plaintiff seeks to present a new and different cause of action in his current motion

against possible additional parties. As such, leave to supplement under Rule 15(d) is

denied. See Garcia, 2011 WL 2457918, at *19. Furthermore, substantial reasons exist to

deny Plaintiff’s motion to the extent it is construed as a Rule 15(a) motion to amend.

Plaintiff’s new retaliation claims arose after the filing of his amended complaint and out

of separate transactions and occurrences as compared to his deliberate indifference

claims. See Fed. R. Civ. P. 20(a) (allowing the joinder of several parties if the claims

3/4
arose out of a single transaction and contain a question of fact or law common to all the

defendants); 6A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE,

FEDERAL PRACTICE AND PROCEDURE § 1583 (2d ed. 1990) (noting that, under Rules

18(a) and 20, if the claims arise out of different transactions and do not involve all

defendants, joinder should not be allowed)

       Plaintiff’s new retaliation claims do not appear to involve all of the same medical

officials named in this case and are not closely related to the claims in his original

complaint. While Plaintiff may not add his new retaliation claims to this case, he may

seek to pursue such claims in a separate cause of action. Accordingly, Plaintiff’s Motion

to Amend is DENIED without prejudice to Plaintiff pursuing his retaliation claims in a

separate lawsuit.

       ORDERED this 16th day of April 2019.



                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




4/4
